Zimbra                                                                       https://mail.jacksonnj.netlh/printmessage?id~2ffcb394-c6d8-43e7-a..
Kenneth J, Pieslak
Code Compliance Supervisor
Jackson Township
95 W. Veterans Hwy., Jackson, NJ 08527
732.928.1200 ext. 1231
732.833.0603 (fax)
From: chrishope@optonline.net
To: "Kenneth Pieslak" <kpieslak@jacksontwpnj.net>
Cc: "Diane Flynn" <difly0901@yahoo.com>, ''Robert A. Nixon" <rnundlmannixon@jacksootwoni net>, "Jeff Purpura"
<jpu rpuro@jackson twpnj. net> , mi kereina@jackso nt'Mpnj .net
Sent: Wednesday, February 1, 201712:51:01 PM
Subject: Re: 9 and 7 Harvest
Good Afternoon,
Just wondering what was found on Harvest Ct. Any Violations?
Also, Another house listed today on Meadowrun Ct because of the Shul being used by the Rabbi. Another great




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-15 Filed 09/06/19 Page 1 of 1 PageID: 1088
Jackson Family FORCED out! It's a sad day in Jackson.
Sent from my iPhone
011 Jan 23 1 2017, at 8:34 AM, Kenneth Pieslak <kpieslak(o)jacksontwpnj.net> wrote:
Ms. Flynn -
We are monitoring the area. Unfortunately this weekend there was no one available. We will !lave
someone assigned to this the upcoming weekend and we will await the findings reported to see if there
is a violation and determine any actions to be taken if necessary. I will report back after the weekend
and let you know. Thank you for the information.
Kenneth J. Pieslak
Code Compliance Supervisor
Jackson Township
95 W. Veterans Hwy., Jackson, NJ 08527
717.928.1200 ext. 1231
732.833.0603 (fax)
From: "Diane Flynn" <difly0901@yahoo.com>
To:   kpieslak@jacksontwpnj.net, "Robert A. Nixon" <councilmannixon@jacksontwpnj.net>, "Jeff Purpura"
<j pu rpu ro@jacksontwpnj.net>, m ikerei na@ja cksontwpnj, net
20 of 33                                                                                                                      11/2/2017, 2:47 PM
TWP000336
